Attorney for Appellant

Charles E. Stewart, JR., Esq.
Crown Point, IN



Attorneys for Appellee

Karen M. Freeman-Wilson
Attorney General of Indiana

Christopher L. Lafuse
Deputy Attorney General
Indianapolis, IN



      IN THE
      INDIANA SUPREME COURT


CARLOS K. WILLIAMS,
      Appellant (Defendant below),

      v.

STATE OF INDIANA,
      Appellee (Plaintiff below).



)
)     Supreme Court No.
)     45S00-0002-CR-130
)
)
)
)
)
)



      APPEAL FROM THE LAKE SUPERIOR COURT
      The Honorable James L. Clement, Judge
      Cause No.  45G04-9905-CF-00079



                              ON DIRECT APPEAL



                                June 28, 2001

SULLIVAN, Justice.

       Defendant  Carlos  Williams  was  convicted   of   murder   for   his
participation in the shooting death  of  another  man.   We  find  that  the
testimony of  two  eyewitnesses  was  sufficient  evidence  to  support  his
conviction.


                                 Background


      The facts most favorable to the verdict indicate that on May 5,  1999,
at a house in Gary, Indiana, an argument erupted between the victim,  Amondo
Nelson, and Ramar  Daniels.   After  the  confrontation,  Nelson  left  with
Anthony Holden and Eric Madry.  As they were leaving,  Daniels  told  Nelson
that he was going to kill him.

      Later that day Nelson and Holden were sitting in their  car  in  front
of another residence.  Madry was  standing  behind  the  car  speaking  with
Norman Richardson.  Defendant drove up with Daniels in the  passenger  seat.
Defendant  and  Daniels  exited  their  car  and  approached  Holden’s  car,
Defendant approaching on the driver’s side  while  Daniels  approached  from
the passenger side.  Defendant opened  the  driver’s  side  door  and  said,
“[w]hat was up with that shit with  my  little  brother  earlier.”   Daniels
then leaned into the passenger side and shot Nelson  seven  or  eight  times
with a .32 caliber  automatic.   Defendant  then  shot  Nelson  four  times.
Defendant and Daniels then fled.  Nelson died from multiple  gunshot  wounds
to the chest and abdomen.  In all, he was struck ten times.

      Defendant was convicted  of  Murder,[1]  and  sentenced  to  55  years
imprisonment.


                                 Discussion


      Defendant contends that there was  insufficient  evidence  to  convict
him of murder.  Appellant’s Br. at  5.   Defendant  argues,  “[t]he  alleged
eyewitness’ testimony was inherently unreliable  and  the  investigation  by
the Gary Police Department failed to  establish  that  the  [D]efendant  had
murdered the victim... .”  Id.

      In reviewing a sufficiency of the evidence claim,  the  Court  neither
reweighs the evidence nor assesses the credibility of the  witnesses.    See
Brasher v. State, 746 N.E.2d 71, 72 (Ind. 2001);  Chambliss  v.  State,  746
N.E.2d 73, 77 (Ind. 2001).   We look to the evidence most favorable  to  the
verdict and reasonable inferences drawn therefrom.  Id.  We will affirm  the
conviction if there is probative  evidence  from  which  a  reasonable  jury
could have found the defendant guilty beyond a reasonable doubt.  Id.

      We find here that there was  sufficient  evidence  to  find  Defendant
guilty of murder.  Richardson testified that Defendant and Daniels drove  up
in a car, approached the victim and shot him multiple times.   He  testified
that Daniels shot eight to nine shots into the car from the passenger  side,
and Defendant shot three or four shots into the car from the  drivers  side.
Madry testified that he was sitting in the back  seat  of  the  car  on  the
driver’s side.  He testified that he saw Defendant  approach  and  open  the
driver’s side front door.  (Id.)  He then heard nine  to  ten  shots  coming
from the passenger side.  Madry testified that he ran away, and “heard  like
four more shots” that sounded like they were from a different gun.

      The physical evidence matches the  eyewitness  accounts.   The  police
found bullet casing from both a  .32  caliber  handgun  and  a  .45  caliber
handgun.  The bullet holes in Nelson’s body were of two different sizes.

      Defendant argues  that  the  police  investigation  was  insufficient.
Appellant’s Br. at 7.  The State, however, provided two eyewitness  accounts
that were consistent with each other and with the physical  evidence.   This
was more than sufficient to find defendant guilty of murder.   See  Brasher,
746 N.E.2d at 72 (“It is well established that the  testimony  of  a  single
eye witness is sufficient to sustain a  conviction.”)   Anderson  v.  State,
469 N.E.2d 1166, 1169 (Ind. 1984), cert. denied, 469 U.S. 1226 (1985).   And
though Defendant challenges the credibility of the witnesses, it was  within
the  jury’s  province  to  judge  the  credibility  of  each  witness.   See
Chambliss, 746 N.E.2d at 73; Garland v. State, 719 N.E.2d 1236,  1238  (Ind.
1999), reh’g denied.


                                 Conclusion


      We affirm the judgment of the trial court.

      SHEPARD, C.J., and DICKSON, BOEHM, and RUCKER, JJ., concur.

-----------------------
      [1]  Ind. Code § 35-42-1-1 (1998).